DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	3
A. Claim 1-12 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
1. Claim 1	3
2. Claim 6	4
3. Claim 15	4
IV. Claim Rejections - 35 USC § 102	4
A. Claims 1-3, 6-9, 12, 13, 17-20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0252634 (“Hung”).	5
B. Claims 1-4, 6-13, 17, 19-21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0134530 (“Kurihara”).	14
C. Claims 1, 4, 5, 13, 16, 17, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0187679 (“Ho”), as evidenced by US 2002/0031628 (“Zumbrum”) for only claims 5, 16, and 22.	22
V. Claim Rejections - 35 USC § 103	27
A. Claims 9-11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of US 6,667,557 (“Alcoe”).	27
B. Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho as evidenced by Zumbrum, as applied to claim 13 above, and further in view of US 2018/0151461 (“Cho”).	29
Conclusion	30


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claim 13 is objected to because of the following informalities:  
In line 1, replace “A method for” with --A method of making-- for clarity.
Appropriate correction is required.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claim 1-12 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
1. Claim 1
Claim 1 recites the limitation “the surface” in line 3.  Claim 1 recites the following feature in lines 3-4,
1. A semiconductor package, comprising:
a substrate layer including a first surface that defines a perimeter;
a frame layer forming a first interface with the substrate layer at the surface and including a second surface opposite to the first surface,
There is insufficient antecedent basis for the limitation, “the surface” in the claim.
In addition, it is unclear to which element the claimed “second surface” pertains, that is to the “substrate layer” or to the “frame”.

the support member 
further extends from a first location in a first edge of the outer perimeter to a second location in a first edge of the inner perimeter and 
further extends from the first location in the first edge to a third location in the first edge, 
The last recitation of “the first edge” lacks antecedent basis because it is unclear as to which of the first edges is being referred, either the first edge of the outer perimeter or the first edge of the inner perimeter.
Claims 2-12 depend from claim 1 and are rejected for the same reasons.

2. Claim 6
Claim 6 recites the limitation “the direction” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is presumed that Applicant means --the direction [perpendicular to the substrate layer]-- as consistent with the other recitations of “the direction perpendicular to the substrate layer” in each of lines 6-7 and 13-14.

3. Claim 15
Claim 6 recites the limitation “the bonding” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is presumed that Applicant means claim 15 to depend from claim 14 since claim 14 recites “bonding the frame…”

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-3, 6-9, 12, 13, 17-20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0252634 (“Hung”).
With regard to claim 1, Hung discloses, generally in Figs. 25-27, 35, 37, and 38,
1. (Original) A semiconductor package, comprising: 
[1] a substrate layer 102 including a first surface [upper surface] that defines a perimeter [Figs. 25-27]; 
[2a] a frame layer 120/142 forming a first interface with the substrate layer 102 at the [first] surface and including a second surface opposite to the first surface [¶¶ 37, 43; Figs. 25-27], 
[2b] the second surface defines an inner perimeter and an outer perimeter, the outer perimeter corresponds to the perimeter [of the substrate] [¶¶ 37, 43; Figs. 25-27]; and 
[3] a support member 120/146 forming a second interface with the frame layer 142 at the second surface and extending in a direction perpendicular to the substrate layer 102 from the second interface to a distal end opposite to the second interface [¶¶ 37, 43; Figs. 25-27], 
[4] the support member 146

[4b] further extends from the first location in the first edge to a third location in the first edge, 
[4c] wherein the first edge of the outer perimeter is adjacent to the first edge of the inner perimeter, 
[5] the support member 146 to withstand a force oriented along the direction perpendicular to the substrate layer [¶¶ 37, 43, 54; Figs. 25-27].

With regard to features [2a]-[4c], Hung discloses a stress isolation structure (SIS) 120 that is composed of a frame 142 and supports 146 in the embodiment shown in Fig. 25 --which is substantially the same as shown in the Instant Application’s Figs. 2 and 3.  The supports 146 may be a continuous frame coincident with frame 142 as shown in Fig. 26 --which is substantially the same as the embodiment shown in the Instant Application’s Fig. 4.  Because Hung’s Figs. 25 and 26 are the same as Figs. 2/3, and 4, respective all of the features [2a]-[4] of claim 1 directed to the frame and support are disclosed. 

Further with regard to feature [2a] of claim 1, particularly the feature, “a frame layer forming a first interface with the substrate layer”, it is noted that the Instant Specification states only that the frame layer and the package substrate are “coupled” without indicating how this coupling is accomplished  (Instant Specification: e.g. at ¶ 14).  The Instant Specification further teaches that the frame material “can include, for example, a metal, a metallic alloy, a semiconductor, a ceramic material, a hard polymer, a combination thereof, or the like” (id.), while the package substrate is separate and can be made from a variety of materials (Instant Spec: ¶ 13).  As such, it is reasonable to interpret the claimed “first interface” as including any material capable of coupling the frame to the substrate.  
106 and Fig. 37 shows coupling element as adhesive 134 or solder 138 (Hung: ¶ 51).  Still further, Fig. 38 shows that the substrate 102 and the SIS 120 are understood as sharing an interface.

With regard to feature [2b] of claim 1, as to the feature “the outer perimeter corresponds to the perimeter [of the substrate]”, Hung shows that the outer perimeter of the frame layer 120 corresponds in shape to the perimeter of the substrate, i.e. a square. 

With regard to feature [3] of claim 1, specifically the feature “a support member forming a second interface with the frame layer”, Hung’s Fig. 25 shows that the support members 146 share in interface with the frame 142.  The Instant Application states,
Further, while the exemplified arrangements illustrate support members formed from a different material than the frame layer, similar arrangements can be implemented in embodiments in which the support members are integrated into rather than attached to the frame layer and formed from the same material.  Further yet or in other embodiments, support members integrated into the frame layer (e.g., the frame layer and the support members form a single part) can be formed from a material different from the material that forms the frame layer. 
(Instant Specification: ¶ 34; emphasis added)  
Therefore, whether the support members 146 and the frame 142 are made from the same materials or different materials or are attached to or integrated into a single part, it is entirely consistent with the Instant Specification to interpret the claimed “interface” to be the dividing line between the frame 142 and the support member 146.

With regard to feature [5] of claim 1, the details of withstanding the perpendicular force is a statement of intended use and fails to have patentable weight beyond any implied structure.  120 is for this purpose, as disclosed in Hung (Hung: e.g. at ¶ 54).
This is all of the features of claim 1.

With regard to claim 2, Hung discloses,
2. (Original) The semiconductor package of claim 1, wherein a distance from the second interface to the distal end opposite to the second interface has a magnitude in a range from about 50 µm to about 2.0 mm.
As best understood, this is the thickness or height of the support member.  
Hung states that one function of the support member 146 is as a stopper for the thermal interface material (TIM) 128:
[0043] In some embodiments, the corners of the SIS 120 include upwardly extending portions 146, as shown in FIG. 25.  The upwardly extending portions 146 extend upwardly away from the continuous ring 142 portion of the SIS 120 in the embodiment shown in FIG. 25, for example.  The upwardly extending portions 146 comprise TIM 128 corner protrusion stoppers in some embodiments.  In other embodiments, the entire SIS 120 includes upwardly extending portions 146, as shown in FIG. 26.  The SIS 120 includes the upwardly extending portions 146 along the entire periphery, for example.  The upwardly extending portions 146 shown in FIGS. 25 and 26 are advantageous because they function to contain the TIM 128, preventing the TIM 128 from overflowing into an inner region 147 of the packaged semiconductor device 100, as illustrated in FIG. 27, which is a cross-sectional view of a packaged semiconductor device 100 in accordance with some embodiments.  The SIS 120 or portions thereof function as a stopper for the TIM 128 in these embodiments, for example.  The upwardly extending portions 146 of the SIS 120 ensure integrity of the TIM 128, such as TIM 128 bond line thickness (BLT) uniformity and interfacial contact quality. 
(Hung: ¶ 43; emphasis added)
Hung further teaches that the TIM can be 50 µm:
[0061] In some embodiments, portions of the SIS's 120 function as TIM 128 stoppers, providing improved control of TIM 128 bond line thickness (BLT) and uniformity.  The portions of the SIS's 120 that 128 stoppers ensure integrity of the TIM 128 and interfacial contact quality.  A more uniform TIM 128 is achievable using the SIS's 120 comprising TIM 128 stoppers, resulting in TIM's 128 having a thickness variation of +/- about 5 µm in some applications, for example.  Thinner TIM's 128 are also achievable that have a thickness of about 50 µm or less in some applications, as another example. 
(Hung: ¶ 61; emphasis added)
Although Hung states that the TIM can be 50 µm or less, this is “another example” in which a thinner TIM is achieved; therefore, it is implicit that the TIM can be thicker.  In any case, in order for the support members 146 to ensure the TIM 128 maintains its BLT, it must be the substantially the same thickness; otherwise, overflow of TIM 128 would happen or the TIM 128 would not contact the heat sink 130', each of which would be contrary to the disclosure in Hung.  As such, the support members 146 can be 50 µm or thicker, which reads on claim 2.  

Claims 3 and 6 read,
3. (Original) The semiconductor package of claim 1, wherein the support member further extends from the third location in the first edge to a fourth location in a second edge of the outer perimeter, and wherein the support member further extends from the fourth location in the second edge of the outer perimeter to the first location in the outer perimeter.
6. (Original) The semiconductor package of claim 1, further comprising 
a second support member, a third support member, and a fourth support member,
wherein the outer perimeter forms a first corner, a second corner, and a third corner,
wherein the second support member forms a third interface with the frame layer at the second surface, 
the third interface includes the first corner and the second support member to withstand a second force oriented along the direction perpendicular to the substrate layer, 
wherein the third support member forms a fourth interface with the frame layer at the second surface, 

wherein the fourth support member forms a fifth interface with the frame layer at the second surface, 
the fifth interface includes the third corner and the fourth support member to withstand a fourth force oriented along the direction perpendicular to the substrate layer.
As discussed above under features [2a]-[4d] of claim 1, because Hung’s Fig. 25 is substantially the same as shown in each of Figs. 2 and 3 of the Instant Application, all of the features of claims 3 and 6 directed to the frame and support are disclosed.  Note that claim 6 is drawn specifically to the embodiment shown in the Instant Application’s Figs. 2 and 3 because there is a support at each of the four corners.  Note also the Applicant elected the support members being columns rather than being “L”-shaped or “U”-shaped (Remarks dated 09/13/2017); therefore, if either of claims 3 and 6 is directed to a shape other than the column-shaped support members shown in the Instant Application’s Figs. 2 and 3, then these claims would be withdrawn from consideration.

With regard to claims 7-9, Hung discloses at ¶ 27,
7. (Original) The semiconductor package of claim 1, wherein the support member comprises one of a rigid material or a flexible material.
8. (Original) The semiconductor package of claim 1, wherein the support member comprises a rigid material including one of a semiconductor, a metal, a metallic alloy, a ceramic material, or a polymer.
9. (Original) The semiconductor package of claim 1, wherein the support member comprises a composite material having one of a polymer matrix or a non-polymer matrix [e.g. “a composite carbon, Cu-Graphite”; ¶ 27].

With regard to claim 12, Hung discloses,
rectangular parallelepiped, a rod, a dome, a hemi-sphere, or a hemi-ellipsoid.
Note that parallelepiped is the top view shape elected (Remarks dated 09/13/2017).

Claim 13 reads,
13. A method for a semiconductor package, comprising: 
[1] providing a package substrate having a first substrate layer [base material of substrate] and a second substrate layer [e.g. an RDL] opposite to the first substrate layer, the first substrate layer defines a perimeter [¶ 21]; 
[2] providing a frame layer coupled to the first substrate layer, the frame layer including a surface opposite to the first substrate layer, wherein the surface defines an inner perimeter and an outer perimeter, the outer perimeter corresponds to the perimeter [see discussion under claim 1, supra]; and 
[3] providing at least one support member positioned on at least one respective location on the surface, wherein a first support member of the at least one support member is positioned at a first location adjacent a side of the outer perimeter and extends from a portion of the surface along a direction substantially perpendicular to the surface, the first support member having a first substantially uniform thickness along the direction [see discussion under claim 1, supra].
Claim 13 is the method counterpart of product claim 1.  As such, all of the elements recited in features [2] and [3] have been addressed above under claim 1.

With regard to claims 17 and 18, Hung further discloses,
17. (Original) The method of claim 13, 
[1] wherein providing the frame layer 142 comprises forming the frame layer 142 from a first rigid material [¶¶ 27, 43], and 
[2] wherein providing the at least one support member 146 comprises forming the first support member 146 on the frame layer 144 at the first location [as shown in Figs. 25, 26; ¶ 43].  
18. (Currently Amended) The method of claim 17, 
146 comprises depositing a first amount of the first rigid material or a second amount of a second rigid material at the first location, and 
[2] wherein the first rigid material comprises one of a first metal [e.g. , a first semiconductor, a first metallic alloy, a first ceramic material, a first composite material, or a first polymer [¶ 27], and 
[3] wherein the second rigid material comprises a second metal, a second semiconductor, a second metallic alloy, a second ceramic material, a second composite material, or a second polymer [¶ 27].  
Hung states that the SIS 120 (= 142 + 146 in Figs. 25 and 26) can be multi-layered wherein the layers are rigid materials: 
0027] The SIS 120 comprises a ceramic-based material, a metal-based material, or a glass material, in some embodiments. The SIS 120 comprises alumina, silicon nitride, silicon carbide, a machinable ceramic material, a NiFe alloy such as Invar, a CoFeNi alloy such as Kovar, stainless steel, quartz, graphite, a composite carbon, Cu-Graphite, Cu-tungsten, Cu-alloys, or multiple layers or combinations thereof in some embodiments, as examples.  Alternatively, the SIS 120 may comprise other materials.
(Hung: ¶ 27; emphasis added)
Hung further states that the supports 146 are distinct from the frame 142, even when the support 146 is coextensive with the entire frame 142, as shown in Fig. 26, stating in this regard,
[0043] In some embodiments, the corners of the SIS 120 include upwardly extending portions 146, as shown in FIG. 25.  The upwardly extending portions 146 extend upwardly away from the continuous ring 142 portion of the SIS 120 in the embodiment shown in FIG. 25, for example.  The upwardly extending portions 146 comprise TIM 128 corner protrusion stoppers in some embodiments.  In other embodiments, the entire SIS 120 includes upwardly extending portions 146, as shown in FIG. 26.  The SIS 120 includes the upwardly extending portions 146 along the entire periphery, for example.  The upwardly extending portions 146 shown in FIGS. 25 and 26 are advantageous because they function to contain the TIM 128, … The upwardly extending portions 146 of the SIS 120 ensure integrity of the TIM 128, such as TIM 128 bond line thickness (BLT) uniformity and interfacial contact quality.
(Hung: ¶ 43; emphasis added)
146”, i.e. the claimed “supports” are a necessarily separate elements from the “continuous ring 142”; otherwise, in the example in Fig. 26, the SIS would simply be a thicker continuous ring 142.
Because Hung teaches (1) that the SIS 120 can be made from multiple layers (¶ 27) and (2) that each of the “continuous ring 142” and the “upwardly extending portions 146” making up SIS 120 are separate elements formed in separate layers—even when 146 is coextensive with 142 as shown in Fig. 26—it is seen to be inherent that “forming the first support member 146 comprises depositing a first amount of the first rigid material or a second amount of a second rigid material at the first location [of the frame 142]”, as required by feature [1] of claim 18.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 19, Hung discloses,
19. (Original) An electronic device, comprising: 
[1] at least one semiconductor die 110 [Fig. 2 and shown but not labeled in Figs. 27] and coupled to a package substrate 112 via at least one respective group of interconnects 108 [¶¶ 21-23; Figs. 2, 27, 35], the package substrate comprising 
[2] a substrate layer 102 including a first surface that defines a perimeter; 
[3] a frame layer 120/142 forming a first interface with the substrate layer 102 at the surface and including a second surface opposite to the first surface, the second surface defines an inner perimeter and an outer perimeter, the outer perimeter corresponds to the perimeter; and 
[4] a support member 120/146 forming a second interface with the frame layer 142 at the second surface and extending in a direction perpendicular to the substrate layer from the second interface to a distal end opposite to the second interface, the support member further extends from a first location in a first edge of the outer perimeter to a second location in a first edge of the inner perimeter and further extends from the first location in the first edge to a third location in the first edge, wherein the first edge of the outer perimeter is adjacent to the first edge of the inner perimeter, 
[4] the support member 146 to withstand a force oriented along the direction perpendicular to the substrate layer 102.


Claim 20 reads,
20. (Original) The electronic device of claim 19, wherein the support member further extends from the third location in the first edge to a fourth location in a second edge of the outer perimeter, and wherein the support member further extends from the fourth location in the second edge of the outer perimeter to the first location in the outer perimeter.
See discussion under claims 3 and 6, above.

Claims 23 and 24 read,
23. (Original) The electronic device of claim 19, wherein the support member comprises a rigid material including one of a semiconductor, a metal, a metallic alloy, a ceramic material, or a polymer.
24. (Original) The electronic device of claim 19, wherein the support member comprises a composite material having one of a polymer matrix or a non-polymer matrix.
See discussion under claims 7-9.

B. Claims 1-4, 6-13, 17, 19-21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0134530 (“Kurihara”).
With regard to claim 1, Kurihara discloses, generally in Figs. 2A, 2B, 4B, 4H, and 9A-9C,
1. (Original) A semiconductor package, comprising: 
[1] a substrate layer 30 including a first surface [upper surface] that defines a perimeter [¶ 39]; 
[2a] a frame layer [portion of 50 other than the projections generally at 50a in Fig. 2A (and 50b-50f in Figs. 3A-3E) (¶¶ 40-44); or “adhesive member 60” in Figs. 9A-9C 30 at the [first] surface [of the substrate 30] and including a second surface [top surface of 50 other than the projections generally at 50a in Fig. 2A; top surface of 60 in Figs. 9A-9C] opposite to the first surface [of the substrate 30], 
[2b] the second surface [again, top surface of 50 other than the projections generally at 50a in Fig. 2A; top surface of 60 in Figs. 9A-9C] defines an inner perimeter and an outer perimeter, the outer perimeter corresponds [in shape and dimension] to the perimeter [of the substrate 30] [as shown in Figs. 2A-2B, 8A-8D, and 9A-9C]; and 
[3a] a support member [the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] 
[3b] forming a second interface with the frame layer at the second surface [“second interface” is where bottom of projections 50a meet continuous base portion of 50 in Fig. 2A (see discussion below); or where 50 contacts 60 in Figs. 9A-9C] and 
[3c] extending in a direction perpendicular to the substrate layer 30 from the second interface to a distal end opposite to the second interface [the “distal end” is the top surface of the projections 50a in Fig. 2A; or the top surface of all of 50 in Figs. 9A-9C]  [see discussion below], 
[4a] the support member [again, the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] 
[4b] further extends from a first location in a first edge of the outer perimeter [of the frame] to a second location in a first edge of the inner perimeter [of the frame] [as shown in the corner portions, i.e. the radial portions 50i and 50o in Figs. 4B and 4H, respectively; or any of all of 50 in Figs. 9A-9C (or 4A-4H) (¶¶ 45, 46); see further discussion below] and 
[4c] further extends from the first location in the first edge [of the outer perimeter of the frame] to a third location in the first edge [of the outer perimeter of the frame]  [as shown in the corner portions, i.e. the radial portions 50i and 50o in Figs. 4B and 4H, respectively; ¶¶ 45, 46] [see discussion below], 
[4d] wherein the first edge of the outer perimeter is adjacent to the first edge of the inner perimeter [as is the case with any frame, by definition of a frame], 
[5] the support member [again, the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] to withstand a force oriented along the direction perpendicular to the substrate layer 30 [¶¶ 40, 42].

features [2a]-[2b] and [3] of claim 1, specifically the distinction between the claimed “frame” and “support member”, it is noted that the Instant Specification states, “In some aspects, the group of support members [240] can be integrated into the frame 230--e.g., the frame 230 and the group of support members form a single part that can be coupled to the package substrate 210” (Instant Specification: ¶ 25 at pp. 9-10).  As such, the formation of the projections 50a and the frame 50 from the “supporting body 10” as shown in Figs. 8A-8D is consistent with the Instant Application in that the support members 50a are “integrated into the frame” 50 by being formed from a single support body 10.
In the alternative, the frame is the “adhesive member 60” and the support members may be all of the “reinforcing layer 50” including the “concave-convex strip portion 50a” (or any of 50b-50f in Figs. 3A-3E) as shown in e.g. Fig. 9B of Kurihara.

With regard to feature [3c] of claim 1, the claim effectively indicates that the claimed “support member” both contacts the frame and has a thickness above the frame, as is the case with the support members 50a (or 50b-50f) in Fig. 2A or all of “reinforcing layer 50” in Figs. 9A-9C.

With regard to features [4c] of claim 1, it is presumed that the claim language means that the support member must extend across the width direction of the frame at at least one location, in order for this feature to be generic to all of the species of support members shown in Figs. 2, 3, and 4-8 of the Instant Application, specifically including the circular cylinder support members 710 in Fig. 7 and the elliptical cylinder support members 810 in Fig. 8 of the Instant 50i in Fig. 4B and 50o in Fig. 4H of meet these requirements.
In addition, in the embodiments shown in Figs. 9A-9C (and 4A-4H) for the “reinforcing layer 50” in Figs. 4A-4H meet the extension requirements in features [4b]-[4c] of claim 1, as is consistent with the embodiment shown in Fig. 4 of the Instant Application showing that the support member extends continuously around the frame.
This is all of the features of claim 1.

With regard to claim 2, Kurihara further discloses,
2. (Original) The semiconductor package of claim 1, wherein a distance from the second interface to the distal end opposite to the second interface has a magnitude in a range from about 50 µm to about 2.0 mm.
Kurihara states that the thickness of the “reinforcing layer 50” is from 100 µm to 1000 µm (i.e. 1.0 mm) (Kurihara: ¶ 65); therefore, when the support member is taken to be all of the “reinforcing layer 50” as shown in Figs. 9A-9C, the claimed thickness falls entirely within and consequently anticipates the claimed range.  

With regard to claim 3, Kurihara further discloses,
3. (Original) The semiconductor package of claim 1, 
wherein the support member further extends from the third location in the first edge [of the outer perimeter of the frame] to a fourth location in a second edge of the outer perimeter [of the frame], and 
wherein the support member further extends from the fourth location in the second edge of the outer perimeter to the first location in the outer perimeter [of the frame].
This claim language appears to describe the embodiment shown in Fig. 3 of the Instant Application wherein a support member 330 covers a corner region of the frame.  Any one of the 50o at any one of the four corners of the embodiment shown in Fig. 4H of Kurihara meets this requirement.

With regard to claim 4, Kurihara further discloses,
4. (Original) The semiconductor package of claim 1, wherein the support member [all of 50 in Figs. 9A-9C] comprises a second frame layer [i.e. 50 matches the dimension and perimeter of frame 60], and wherein the second interface defines a second inner perimeter and a second outer perimeter.

With regard to claim 6, Kurihara further discloses,
6. (Original) The semiconductor package of claim 1, further comprising 
a second support member, a third support member, and a fourth support member, 
wherein the outer perimeter forms a first corner, a second corner, and a third corner, 
wherein the second support member forms a third interface with the frame layer at the second surface, the third interface includes the first corner and the second support member to withstand a second force oriented along the direction perpendicular to the substrate layer, 
wherein the third support member forms a fourth interface with the frame layer at the second surface, the fourth interface includes the second corner and the third support member to withstand a third force oriented along the direction [perpendicular to the substrate layer], 
wherein the fourth support member forms a fifth interface with the frame layer at the second surface, the fifth interface includes the third corner and the fourth support member to withstand a fourth force oriented along the direction perpendicular to the substrate layer.
Each of the embodiments shown in Figs. 4B and 4H show at least one radial support member, 50i and 50o respectively, in each of the four corners of the frame 50.  Therefore, the three other corner portions of the support members, 50i and 50o, shown in Figs. 4B and 4H, respectively, that meet the claimed second, third, and fourth support members for the embodiments shown in Fig. 2A of Kurihara.

7. (Original) The semiconductor package of claim 1, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises one of a rigid material or a flexible material [¶¶ 50, 69].
8. (Original) The semiconductor package of claim 1, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises a rigid material including one of a semiconductor, a metal, a metallic alloy, a ceramic material, or a polymer [¶¶ 50, 69].
9. (Original) The semiconductor package of claim 1, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises a composite material [e.g. copper-clad FR-4] having one of a polymer matrix or a non-polymer matrix [¶ 69: FR-4 is a glass-fiber reinforced polymer commonly used to make printed circuit boards].
10. (Original) The semiconductor package of claim 1, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises a porous material comprising one of a semiconductor matrix or a polymer matrix [polymers are inherently porous so the copper-clad FR-4 meets this requirement].
11. (Original) The semiconductor package of claim 1, wherein 
the support member [e.g. all 50 in Figs. 9A-9C] adheres to the frame layer [i.e. adhesive body 60] to form the second interface, 
the support member comprising a plastic sheet [e.g. the “rigid plastic or the “copper-clad FR-4”; ¶ 69].
12. (Currently Amended) The semiconductor package of claim 1, wherein the support member [i.e., the support member is just the protrusion 50a of reinforcing layer 50 in Fig. 2A] has a [cross-sectional] shape of a rectangular parallelepiped [Fig. 3A], a rod, a dome [Fig. 3E], a hemi-sphere, or a hemi-ellipsoid.

With regard to claim 13, Kurihara discloses,
13. A method for a semiconductor package, comprising: 
[1] providing a package substrate 30 having a first substrate layer 20 and a second substrate layer [any of 20a, 20b, 22; Fig. 2A] opposite to the first substrate layer 20, the first substrate layer 20 defines a perimeter; 
[2] providing a frame layer coupled to the first substrate layer, the frame layer including a surface opposite to the first substrate layer, wherein the surface defines an inner perimeter and an outer perimeter, the outer perimeter corresponds to the perimeter [see discussion under claim 1, supra]; and 
supra].
Claim 13 is the method counterpart of product claim 1.  As such, all of the elements recited in features [2] and [3] have been addressed above under claim 1.

With regard to claim 17, Kurihara further discloses,
17. (Original) The method of claim 13, 
wherein providing the frame layer [portion of 50 other than the projections generally at 50a in Fig. 2A; ¶¶ 40-44] comprises forming the frame layer from a first rigid material 10 [¶¶ 64, 69; Fig. 8A], and 
wherein providing the at least one support member [the projections generally at 50a in Fig. 2A] comprises forming [by etching layer 10] the first support member on the frame layer at the first location [see Figs. 8B-8C].  

With regard to claim 19, Kurihara discloses,
19. (Original) An electronic device, comprising: 
[0] at least one semiconductor die 11 [¶ 48] coupled to a package substrate 30 via at least one respective group of interconnects 18(C1) [¶¶ 39; Fig. 2], the package substrate 30 comprising, 
[1] a substrate layer 30 including a first surface [upper surface] that defines a perimeter [¶ 39]; 
[2a] a frame layer [portion of 50 other than the projections generally at 50a in Fig. 2A (and 50b-50f in Figs. 3A-3E) (¶¶ 40-44); or “adhesive member 60” in Figs. 9A-9C (¶¶ 67-70)] forming a first interface with the substrate layer 30 at the [first] surface [of the substrate 30] and including a second surface [top surface of 50 other than the projections generally at 50a in Fig. 2A; top surface of 60 in Figs. 9A-9C] opposite to the first surface [of the substrate 30], 
[2b] the second surface [again, top surface of 50 other than the projections generally at 50a in Fig. 2A; top surface of 60 in Figs. 9A-9C] defines an inner perimeter and an outer perimeter, the outer perimeter corresponds [in shape and 30] [as shown in Figs. 2A-2B, 8A-8D, and 9A-9C]; and 
[3a] a support member [the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] 
[3b] forming a second interface with the frame layer at the second surface [“second interface” is where bottom of projections 50a meet continuous base portion of 50 in Fig. 2A (see discussion below); or where 50 contacts 60 in Figs. 9A-9C] and 
[3c] extending in a direction perpendicular to the substrate layer 30 from the second interface to a distal end opposite to the second interface [the “distal end” is the top surface of the projections 50a in Fig. 2A; or the top surface of all of 50 in Figs. 9A-9C]  [see discussion below], 
[4a] the support member [again, the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] 
[4b] further extends from a first location in a first edge of the outer perimeter [of the frame] to a second location in a first edge of the inner perimeter [of the frame] [as shown in the corner portions, i.e. the radial portions 50i and 50o in Figs. 4B and 4H, respectively; or any of all of 50 in Figs. 9A-9C (or 4A-4H) (¶¶ 45, 46); see further discussion below] and 
[4c] further extends from the first location in the first edge [of the outer perimeter of the frame] to a third location in the first edge [of the outer perimeter of the frame]  [as shown in the corner portions, i.e. the radial portions 50i and 50o in Figs. 4B and 4H, respectively; ¶¶ 45, 46] [see discussion below], 
[4d] wherein the first edge of the outer perimeter is adjacent to the first edge of the inner perimeter [as is the case with any frame, by definition of a frame], 
[5] the support member [again, the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] to withstand a force oriented along the direction perpendicular to the substrate layer 30 [¶¶ 40, 42].  
Claim 19 is distinguished from claim 1 only in feature [0].   As such, any discussion under claim 1 as to features [1] through [5] is equally applicable here.
This is all of the features of claim 19.

With regard to claim 20, Kurihara further discloses,
20. (Original) The electronic device of claim 19, 
50a in Fig. 2A; or all of 50 in Figs. 9A-9C] further extends from the third location in the first edge to a fourth location in a second edge of the outer perimeter, and 
wherein the support member [again, the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] further extends from the fourth location in the second edge of the outer perimeter to the first location in the outer perimeter.  
The features are the same as recited in claim 3.  See discussion under claim 3, above.

With regard to claim 21, Kurihara further discloses,
21. (Original) The semiconductor package of claim 19, wherein the support member [all of 50 in Figs. 9A-9C] comprises a second frame layer [i.e. 50 matches the dimension and perimeter of frame 60], and wherein the second interface defines a second inner perimeter and a second outer perimeter.

With regard to claim 23-25, Kurihara further discloses,
23. (Original) The semiconductor package of claim 19, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises a rigid material including one of a semiconductor, a metal, a metallic alloy, a ceramic material, or a polymer [¶¶ 50, 69].
24. (Original) The semiconductor package of claim 19, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises a composite material [e.g. copper-clad FR-4] having one of a polymer matrix or a non-polymer matrix [¶ 69: FR-4 is a glass-fiber reinforced polymer commonly used to make printed circuit boards].
25. (Original) The semiconductor package of claim 19, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises a porous material comprising one of a semiconductor matrix or a polymer matrix [polymers are inherently porous so the copper-clad FR-4 meets this requirement].

C. Claims 1, 4, 5, 13, 16, 17, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0187679 (“Ho”), as evidenced by US 2002/0031628 (“Zumbrum”) for only claims 5, 16, and 22.
With regard to claim 1, Ho discloses, generally in Figs. 5B-5D,

[1] a substrate layer 10 including a first surface [upper surface] that defines a perimeter [¶¶ 17-18, 39]; 
[2a] a frame layer [“stiffener ring 22”; ¶¶ 40-42] forming a first interface with the substrate layer 10 at the [first] surface and including a second surface [top surface of frame 22] opposite to the first surface [of substrate 10], 
[2b] the second surface [top surface of frame 22] defines an inner perimeter and an outer perimeter, the outer perimeter corresponds [in size and shape] to the perimeter [of the substrate] [¶¶ 37, 43; Figs. 25-27]; and 
[3] a support member [silicone adhesive layer 21; ¶¶ 40-42] forming a second interface [by silicone adhesive 23] with the frame layer 142 at the second surface [top surface of frame 22] and extending in a direction perpendicular to the substrate layer 10 from the second interface to a distal end opposite to the second interface [i.e., adhesive 21 has a thickness extending above the frame 22], 
[4] the support member 21
[4a] further extends from a first location in a first edge of the outer perimeter to a second location in a first edge of the inner perimeter [as shown in Figs. 5B-5D] and 
[4b] further extends from the first location in the first edge to a third location in the first edge [because the adhesive extends around the entire frame in order to attach the lid 24], 
[4c] wherein the first edge of the outer perimeter is adjacent to the first edge of the inner perimeter [as is the case with any frame, by definition of a frame], 
[5] the support member 21 to withstand a force oriented along the direction perpendicular to the substrate layer 10.
This is all of the features of claim 1.
With regard to claims 4 and 5, Ho further discloses,
4. (Original) The semiconductor package of claim 1, wherein the support member 21 comprises a second frame layer [i.e. it is deposited on the frame], and wherein the second interface [between the support 21 and the frame 22] defines a second inner perimeter and a second outer perimeter.
5. (Original) The semiconductor package of claim 4, 
22 comprises a rigid material [“copper with nickel coating or aluminum alloys”; ¶¶ 40-42] and the second frame layer 21 comprises a flexible material [i.e. a silicone; ¶¶ 22, 40-42], and 
wherein the rigid material comprises one of a semiconductor, a metal, a metallic alloy, a ceramic material, or a polymer, and further wherein the flexible material comprises one of a second polymer [i.e. silicone] or a porous material [¶¶ 40-42].
As indicated above, Ho discloses that the adhesive 21, i.e. the claimed “support member”, is a silicone (Ho: ¶¶ 40-42).  Zumbrum explains that “[s]ilicones are a class of inherently flexible polymers with organosilicon-oxygen repeating units which undergo bond rotation with little resistance” (Zumbrum: ¶ 4; emphasis added).  As such, it is held, absent evidence to the contrary that the silicone “support member” 21 is more “flexible” than the “copper with nickel coating or aluminum alloys” (Ho: ¶¶ 40-42; stiffener 22.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 19, Ho discloses,
19. (Original) An electronic device, comprising: 
[0] at least one semiconductor die 12 [¶¶ 1-3, 20, 22] coupled to a package substrate 30 [¶¶ 17-18, 39] via at least one respective group of interconnects 16 [¶ 19], the package substrate 30 comprising, 
[1] a substrate layer 10 including a first surface [upper surface] that defines a perimeter [¶¶ 17-18, 39]; 
[2a] a frame layer [“stiffener ring 22”; ¶¶ 40-42] forming a first interface with the substrate layer 10 at the [first] surface and including a second surface [top surface of frame 22] opposite to the first surface [of substrate 10], 
[2b] the second surface [top surface of frame 22] defines an inner perimeter and an outer perimeter, the outer perimeter corresponds [in size and shape] to the perimeter [of the substrate] [¶¶ 37, 43; Figs. 25-27]; and 
[3] a support member [silicone adhesive layer 21; ¶¶ 40-42] forming a second interface [by silicone adhesive 23] with the frame layer 142 at the second surface [top surface of frame 22] and extending in a direction perpendicular to the substrate layer 10 from the second interface to a distal end opposite to the second interface [i.e., adhesive 21 has a thickness extending above the frame 22], 
[4] the support member 21
[4a] further extends from a first location in a first edge of the outer perimeter to a second location in a first edge of the inner perimeter [as shown in Figs. 5B-5D] and 
[4b] further extends from the first location in the first edge to a third location in the first edge [because the adhesive extends around the entire frame in order to attach the lid 24], 
[4c] wherein the first edge of the outer perimeter is adjacent to the first edge of the inner perimeter [as is the case with any frame, by definition of a frame], 
[5] the support member 21 to withstand a force oriented along the direction perpendicular to the substrate layer 10.  
Claim 19 is distinguished from claim 1 only in feature [0].   As such, any discussion under claim 1 as to features [1] through [5] is equally applicable here.
This is all of the features of claim 19.

Claims 21 and 22 read,
21. (Original) The electronic device of claim 19, wherein the support member comprises a second frame layer, and wherein the second interface defines a second inner perimeter and a second outer perimeter.  
22. (Original) The electronic device of claim 21, wherein the frame layer comprises a rigid material and the second frame layer comprises a flexible material, and wherein the rigid material comprises one of a semiconductor, a metal, a metallic alloy, a ceramic material, or a polymer, and further wherein the flexible material comprises one of a second polymer or a porous material.
The features in claims 21 and 22 are the same as recited in claims 4 and 5, respectively.  As such, see claims 4 and 5.

With regard to claim 13, Ho discloses,
13. (Original) A method for a semiconductor package, comprising: 
10 having a first substrate layer and a second substrate layer opposite to the first substrate layer [i.e. “multi-layered circuit board” made of e.g. FR-4; ¶ 18], the first substrate layer [of substrate 10] defines a perimeter;
[2] providing a frame layer coupled to the first substrate layer, the frame layer including a surface opposite to the first substrate layer, wherein the surface defines an inner perimeter and an outer perimeter, the outer perimeter corresponds to the perimeter [see discussion under claim 1, supra]; and 
[3] providing at least one support member positioned on at least one respective location on the surface, wherein a first support member of the at least one support member is positioned at a first location adjacent a side of the outer perimeter and extends from a portion of the surface along a direction substantially perpendicular to the surface, the first support member having a first substantially uniform thickness along the direction [see discussion under claim 1, supra].
Claim 13 is the method counterpart of product claim 1.  As such, all of the elements recited in features [2] and [3] have been addressed above under claim 1.

With regard to claim 16, Ho further discloses,
16. (Original) The method of claim 13, wherein providing the at least one support member 21 comprises mounting the first support member 21 at the first location, 
the mounting comprising adhering the first support member 21 to a portion of the surface including the first location, 
wherein the first support member 21 comprises a flexible material [i.e. a silicone].  
Because the support member is a silicone adhesive layer, it is mounted by deposition and then adhered by curing (Ho: ¶ 43). Again, as evidence that silicone is flexible, see Zumbrum at paragraph [0004].

With regard to claims 17 and 18, Ho further discloses,
17. (Original) The method of claim 13, 
wherein providing the frame layer 22 comprises forming the frame layer 22 from a first rigid material [“copper with nickel coating or aluminum alloys”; ¶¶ 40-42], and 
21 comprises forming the first support member 21 on the frame layer 22 at the first location [¶ 43].  

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 9-11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of US 6,667,557 (“Alcoe”).
Claims 9, 10, and 25 read,
9. (Original) The semiconductor package of claim 1, wherein the support member comprises a composite material having one of a polymer matrix or a non-polymer matrix
10. (Original) The semiconductor package of claim 1, wherein the support member comprises a porous material comprising one of a semiconductor matrix or a polymer matrix.
25. (Original) The electronic device of claim 19, wherein the support member comprises a porous material comprising one of a semiconductor matrix or a polymer matrix.
The prior art of Hung, as explained above, teaches each of the features of claims 1 and 19.  Hung does teach that the support member 146 is a semiconductor matrix or polymer matrix (claim 10) or is a plastic sheet (claim 11).  
Hung, however, explicitly states that the material is not limited to those disclosed in paragraph [0027], stating “Alternatively the SIS 120 may comprise other materials” (id.).  Hung 120 should have the same CTE as that of silicon (Hung: ¶ 26).  Therefore, another suitable material would be one that has the same CTE as silicon. 
Alcoe teaches a support structure, i.e. collar elements 20, that perform the same function as in Hung of reducing stress (Alcoe: title, abstract; Figs. 1-7).  Like Hung, Alcoe also states that the collar elements should be made of a material that has the same CTE as silicon (Alcoe: col. 7, lines 9-16 similar to that shown in Hung.  Alcoe teaches materials that overlap those listed in Hung and further includes “filled polymers” (id.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make Hung’s SIS 120, including the frame 142 and the support members 146 from “filled polymers” because Alcoe teaches that “filled polymers” are suitable for the same purpose as the other materials commonly listed in Hung and can have the same CTE as silicon, as explicitly desired in Hung.  (See MPEP 2144.07).

Claim 11 reads,
11. (Original) The semiconductor package of claim 1, wherein the support member adheres to the frame layer to form the second interface, the support member comprising a plastic sheet.
As already discussed above in rejecting claim 1 as anticipated by Hung, Hung’s Fig. 25 shows that the support members 146 share in interface with the frame 142 and therefore may be separate layers.  There is no question that the support members 146 adhere to the frame 142 because they together form the SIS 120.  
Because a polymer is plastic, the reasoning applied above to the rejection of claims 9, 10, and 25 applies equally to claim 11.

B. Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho as evidenced by Zumbrum, as applied to claim 13 above, and further in view of US 2018/0151461 (“Cho”).
Claims 14 and 15 read,
14. (Original) The method of claim 13, wherein providing the frame layer comprises
[1] positioning the frame layer on the first substrate layer using a pick-and-place technique; and 
[2] bonding the frame layer to a portion of the first substrate layer, 
[3] the frame layer comprising a rigid material including one of a metal, a semiconductor, a metallic alloy, a ceramic material, a composite material, or a polymer.  
15. (Original) The method of claim 13 [sic; should be 14], wherein the bonding comprising supplying an amount of heat to the frame layer on the first substrate layer during a defined time interval.  
The prior art of Ho as evidenced by Zumbrum, as explained above, discloses each of the features of claim 13. 
With regard to claims 14 and 15, Ho further discloses,
14. (Original) The method of claim 13, wherein providing the frame layer comprises
[1] positioning the frame layer 22 on the first substrate layer [of multi-layered circuit board 10] using…; and 
[2] bonding the frame layer 22 to a portion of the first substrate layer [of multi-layered circuit board 10 using silicon adhesive 23; ¶ 43], 
[3] the frame layer 22 comprising a rigid material including one of a metal, a semiconductor, a metallic alloy, a ceramic material, a composite material, or a polymer [i.e. “copper with nickel coating or aluminum alloys”; ¶¶ 40-42].  
15. (Original) The method of claim 13 [sic; should be 14], wherein the bonding comprising supplying an amount of heat to the frame layer 22 on the first substrate layer [of multi-layered circuit board 10] during a defined time interval [¶ 43: i.e. the curing process for the adhesive layers 21, 23, and the TIM 28 at 100 ºC to 200 ºC for 0.5 hr to 3 hr].  

feature [1] of claim 14, Ho does not teach that the method of providing the frame layer is by a “pick-and-place technique”.
Cho teaches that it is known in the art to provide and position a stiffener frame 35 around semiconductor dies 12 on a substrate 51 using a pick-and-place technique (Cho: ¶¶ Figs. 3, 4, 5(a)-5(b) ¶¶ 30-31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a pick-and-place technique to provide and position the frame 22 in Ho because Ho is silent to that part of the process, such that one having ordinary skill in the art would use known processes for the same purpose of providing and positioning a frame, such as the process taught to be known for this purpose in Cho, i.e. a pick-and-place technique.
This is all of the features of claims 14 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814